DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended.
Claims 1-18 are examined on the merits.
Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive:
With respect to the amendment made to claim 1, Applicants argue that the reference of Kobayashi does not teach the material pre-stretched in the cross direction, as required by the amendment made to the claim.
However, the amendment made to claim 1 makes claim indefinite. See the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The amendment made to claim 1 makes claim indefinite because it is unclear if the article is pre-stretched in the cross direction or in the machine direction or both.  Appropriate corrections are required.
For purpose of further examination the claim is interpreted as claiming the article being pre-stretched in the machine direction.
Claim 1, line 3 requires “the fit” and “the body” that makes claims indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 9 requires “the form of fibers” that makes claims indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 10 requires “the elastic nonwoven material” that makes claims indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 13 requires “the nonwoven material” that makes claims indefinite because there is insufficient antecedent basis for this limitation in the claim. Should be “the elastic nonwoven material”. 
Claim 2 requires extension of the “cross direction” that makes claims indefinite because there is insufficient antecedent basis for this limitation in the claim. 
Claim 2 requires the limitation “two individual bonding point” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 3 requires limitations the “line of extension of the cross-direction” and the “extention of the cross-direction” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the broad recitation 30 to 60, and the claim also recites 40 to 50 which is the narrower statement. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is merely exemplary of the remainder of the claim. Appropriate correction is required. . 
Claim 4 requires the limitation of the “individual bonding points” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 5 requires limitations of the “individual ponding points” and the “extention of the individual bonding point” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 6 requires the “individual bonding points” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 7 requires the “individual bonding points” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 8 requires the “individual bonding points” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 9 requires the “individual bonding points” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 10 requires the “individual bonding points” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 11 requires the “amount of individual bonding points” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the broad recitation 5 to 30, and the claim also recites 5 to 25 and 5-25 which are the narrower statements. The claim is considered indefinite because 
Claim 12 requires the “amount of individual bonding points” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the broad recitation 10 to 100, and the claim also recites 20 to 70 and 25-55 which are the narrower statements. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is merely exemplary of the remainder of the claim. Appropriate correction is required. 
Claim 17 requires the “bonding pattern” that makes claim indefinite because there is insufficient antecedent basis for this limitation in the claim.. Appropriate corrections are required.
Claim 17, contains the term “calender” that is misspelled. Should be “calendar”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (EP 1 876 275 A1) in view of Chhabra et al. (US 2011/0196327).

Regarding claims 1, 6 and 7, Kobayashi discloses a diaper (col. 11, [0042]) that is an absorbent article having a front and a rear panel (waist portions), an intermediate panel (below-waist protion) (see [0042]), the diaper comprises an elastic nonwoven material (stretch nonwoven fabric (10) in D1) is disclosed. Said elastic nonwoven material (stretch nonwoven fabric (10)) is formed by pre-stretching (stretching performed in stretching unit (30) in D1) (see paragraphs [0011], [0020]-[0021] and figure 1) a laminate sheet (10A) comprising an elastic polymeric material component (first elastically stretchable fiber layer (1) in D1) and a non-elastic material component 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Kobayashi does not expressly disclose the diaper having fitting components for adapting the fit of the article to the body of a user.
	Chhabra teaches an absorbent article (Abstract, lines 2-3) that is a diaper ([0044]) comprising a fastener system 70 ([0090], last line; fig. 2), wherein fasteners 70 are fitting components adapting the fit of the article to the body of a user.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the article of Kobayashi with the fitting components, as taught by Chhabra in order to join the first waist region and the second waist region, i.e. to fit the article to the body of the user, as motivated by Chhabra ([0096], lines 3-4). 
Regarding claims 2, 3 and 8-10, Kobayashi in view of Chhabra disclose the invention discussed above but do not expressly disclose the particular variations of the patterns formed by the bonding points.

Regarding claims 4 and 5, Kobayashi discloses the article, wherein the individual bonding points 4 (fig. 5a) have an elliptical shape, whereinthe extension along the longitudinal axis is inherently longer than along the width axis, as require by claim 5.
Regarding claim 11, Kobayashi in view of Chhabra discloss the invention discussed above but do not expressly disclose the particular parameter of the bonding area percentage range obtained ty the bonding points.
Since the particular parameter of the bonding area percentage range obtained ty the bonding points affects the mechanical strength of the structure, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the particular parameter of the particular parameter of the bonding area percentage range obtained ty the bonding points in order to achieve the desired level of the strength of the structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (MPEP 2144.05 (II-A)).
Regarding claim 12, Kobayashi discloses the invention discussed above but does not expressly disclose the particular parameter of the amount of individual bonding points per unit area range obtained ty the bonding points.

Regarding claims 13 and 14, Kobayashi discloses the article, wherein a laminate sheet (10A) comprising an elastic polymeric material component (first elastically stretchable fiber layer (1) in D1) and a non-elastic material component (inelastic fiber layers (2 and 3) in D1) (see paragraphs [0011], [0026] and figure 3).
Regarding claim 15, Kobayashi does not expressly disclose the article, wherein the elastic polymer material comprises polyolefins.
Chhabra teaches an absorbent article (Abstract, lines 2-3), wherein the elastic polymer comprises polyolefins (page 5, [0081]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the article of Kobayashi with the elastic polymer comprising poliolefins, as taught by Chhabra in order to improve barrier agains low surface tension body exudates, as motivated by Chhabra (page 6, [0085]).
Regarding claim 16, Kobayashi discloses the elastic material comprising copolymer made of ethylene-based copolymer made of the same material ([0015]) as 
Regarding claim 17, Kobayashi discloses the article, wherein the bonding pattern comprises a surface pattern providing the rows of individual bonding points (see fig. 5a).
Regarding claim 18, Kobayashi discloses the article in the diaper form ((col. 11, [0042]) that is a pant-type diaper for infants or adults.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781